Case 8:19-cv-02105-DOC-ADS Document 41-2 Filed 11/15/19 Page 1 of 2 Page ID #:282



    1

    2

    3

    4

    5

    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10                                     SOUTHERN DIVISION
   11

   12

   13   JANE DOE, et al.,                          Case No. 8:19-CV-02105 DOC (ADS)
   14                       Plaintiffs,            [PROPOSED] ORDER GRANTING
                                                   MOTION FOR LEAVE TO FILE
   15              vs.                             AMICUS BRIEF ON BEHALF OF
                                                   CALIFORNIA STATE
   16   XAVIER BECERRA, et al.,                    CONFERENCE OF THE
   17                                              NATIONAL ASSOCIATION FOR
                            Defendants.            THE ADVANCEMENT OF
   18                                              COLORED PEOPLE IN SUPPORT
                                                   OF MOTION FOR PRELIMINARY
   19                                              INJUNCTION
   20
                                                   Date:       December 9, 2019
   21                                              Time:       8:30 a.m.
                                                   Place:      Courtroom 9D
   22

   23

   24

   25

   26

   27

   28
                                                            [PROPOSED] ORDER GRANTING MOTION
                                                                FOR LEAVE TO FILE AMICUS BRIEF
                                                                                   8:19-CV-02105
Case 8:19-cv-02105-DOC-ADS Document 41-2 Filed 11/15/19 Page 2 of 2 Page ID #:283



    1         Upon consideration of the Motion for Leave to File Amicus Brief (“Motion”)
    2   of the California State Conference of the National Association for the Advancement
    3   of Colored People (“California NAACP”) the Court hereby GRANTS the Motion
    4   and ORDERS that the Amicus brief attached to the as Exhibit A to the Motion is
    5   deemed filed.
    6         IT IS SO ORDERED.
    7

    8   Dated: ______________, 2019
    9
   10                                        HONORABLE DAVID O. CARTER
   11                                        UNITED STATES DISTRICT COURT
   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                        [PROPOSED] ORDER GRANTING MOTION
                                             2              FOR LEAVE TO FILE AMICUS BRIEF
                                                                               8:19-CV-02105
